        Case 6:21-cv-00052-BMM Document 5 Filed 08/16/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 CHARLES CLARY,
                                                       CV-21-52-H-BMM-JTJ
                           Petitioner,

       vs.                                                      ORDER

 JIM SALMONSEN; and
 ATTORNEY GENERAL OF THE
 STATE OF MONTANA,

                           Respondents.




      Petitioner Charles Clary (“Clary”), a state prisoner proceeding pro se, filed a

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 on July 21, 2021.

(Doc. 1). United States Magistrate Judge John Johnston issued Findings and

Recommendations in this matter on July 22, 2021. (Doc. 4).

      Judge Johnston granted Clary’s request to proceed in forma pauperis, and

recommended that this Court dismiss Clary’s petition for lack of jurisdiction. (Doc.

4 at 5). Judge Johnston also recommended that this Court deny issuance of a

certificate of appealability, because this Court lacks jurisdiction and no other basis

exists to encourage further proceedings at this time. Id.
           Case 6:21-cv-00052-BMM Document 5 Filed 08/16/21 Page 2 of 2



      No party has filed an objection to the Findings and Recommendations. The

Court has reviewed Judge Johnston’s Findings and Recommendations for clear

error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.

                                      ORDER

      Accordingly, IT IS ORDERED:

      1.      Clary’s Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED

for lack of jurisdiction.

      2.      The Clerk of Court is directed to enter a separate judgment of

dismissal in favor of Respondents and against Clary.

      3.      A certificate of appealability is DENIED.

      Dated this 13th day of August, 2021.




                                             2
